Citation Nr: 1130195	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  11-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a Board video hearing at the RO in Newark, New Jersey in May 2011.  This transcript has been associated with the file.

Also at the May 2011 Board hearing, the Veteran indicated he was going to submit additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).


FINDING OF FACT

The Veteran's tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for tinnitus, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his current tinnitus is due to exposure to loud noise in the military, including his work doing maintenance on heavy equipment.  See e.g., May 2011 Board hearing transcript.  The Veteran's DD-214 indicated he was an engineer equipment repairman.  The Veteran's MOS in the Army in the equipment repair field has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma. 

In reviewing the service treatment records, the Board observes the Veteran was provided with a medical examination at entrance to, and separation from, service in January 1962 and February 1964, respectively.  At his entrance examination there were no ear defects noted on examination.  There is a record from October 1963 that indicates the Veteran was seen with complaints of ear pain, but there is no reference to tinnitus.  On his separation examination the medical examiner also did not find any ear defects.  

However, service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service complaint of tinnitus comes from a May 1982 VA examination where the Veteran reported that while in-service he experienced ringing in his ears.
A May 2010 private treatment record noted the Veteran's complaints of tinnitus since service.  The Veteran was also afforded a VA examination in June 2010 where he reported he had suffered from ringing in his ears since service.  He also reported at this examination that he first began to notice the tinnitus during an in-service drill at the firing range.  Ultimately the examiner determined the Veteran's tinnitus was not related to service.  His rationale was that the Veteran had a significant amount of cerumen that needed to be removed from his ears and that the Veteran should have this removed to see if the tinnitus persisted.

The Veteran testified at his May 2011 Board hearing that his noise exposure in-service included performing duties related to being a heavy equipment mechanic and attending firing drills.  He also testified that he occasionally wore ear plugs, but that was the only hearing protection offered.  He further testified that it was in-service that he first noticed the ringing in his ears.

A private treatment record from May 2011 also indicated the Veteran suffered from tinnitus.  The examiner opined that it was more likely than not that the Veteran's current tinnitus was related to his military service.  The examiner's rationale was that although the cerumen buildup may be related to his tinnitus, after the Veteran had the cerumen removed, he still complained of tinnitus.

At the very least, the Board finds the evidence is in relative equipoise.  While the VA opinion stated that the removal of cerumen buildup in the Veteran's ears may cause his tinnitus to stop, the May 2011 private medical examiner's statement found that the Veteran continued to complain of tinnitus even after the cerumen was removed.  Furthermore, the Veteran testified at the May 2011 Board hearing that he has suffered from tinnitus since service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).  




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


